
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 739
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. Braley of Iowa
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 6083) to provide for the reform and continuation of agricultural and
		  other programs of the Department of Agriculture through fiscal year 2017, and
		  for other purposes.
	
	
		That immediately upon the adoption of this
			 resolution, the Speaker shall declare, pursuant to clause 2(b) of rule XVIII,
			 the House resolved into the Committee of the Whole House on the state of the
			 Union for consideration of the bill (H.R. 6083) to provide for the reform and
			 continuation of agricultural and other programs of the Department of
			 Agriculture through fiscal year 2017, and for other purposes. The first reading
			 of the bill shall be dispensed with. All points of order against consideration
			 of the bill are waived. All points of order against provisions in the bill are
			 waived. Clause 1(c) of rule XIX shall not apply to the consideration of the
			 bill. General debate shall be confined to the bill and shall not exceed three
			 hours, to be equally divided and controlled by Mr. Braley of Iowa and a Member
			 opposed thereto. After general debate, the bill shall be considered for
			 amendment under the five-minute rule. During consideration of the bill for
			 amendment, the chair of the Committee of the Whole may accord priority in
			 recognition on the basis of whether the Member offering an amendment has caused
			 it to be printed in the portion of the Congressional Record designated for that
			 purpose in clause 8 of rule XVIII. Amendments so printed shall be considered as
			 read. At the conclusion of the consideration of the bill for amendment, the
			 Committee shall rise and report the bill to the House with such amendments as
			 may have been adopted. The previous question shall be considered as ordered on
			 the bill and amendments thereto to final passage without intervening motion,
			 except one motion to recommit with or without instructions. If the Committee of
			 the Whole rises and reports that it has come to no resolution on the bill,
			 then, on the next legislative day, the House shall, immediately after the third
			 daily order of business under clause 1 of rule XIV, resolve into the Committee
			 of the Whole House on the state of the Union for further consideration of the
			 bill.
		
